FILED
                            NOT FOR PUBLICATION                             JAN 24 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-50578

               Plaintiff - Appellee,             D.C. No. 2:09-cr-01265-PSG

  v.
                                                 MEMORANDUM*
ELIOTT JAY DRESHER, a.k.a. Eliott
Dresher,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                    Philip S. Gutierrez, District Judge, Presiding

                            Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Eliott Jay Dresher appeals from the district court’s judgment and challenges

the $8,880,389.05 order of restitution imposed following his guilty-plea conviction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                               12-50578
for mail fraud, in violation of 18 U.S.C. § 1341. Pursuant to Anders v. California,

386 U.S. 738 (1967), Dresher’s counsel has filed a brief stating that there are no

grounds for relief, along with a motion to withdraw as counsel of record. Dresher

has filed a pro se supplemental brief, and the government has filed an answering

brief.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief as to the restitution order.

         Counsel’s motion to withdraw is GRANTED. Dresher’s request for

appointment of new counsel is DENIED.

         AFFIRMED.




                                           2                                    12-50578